FILE COPY




                           Fourth Court of Appeals
                                  San Antonio, Texas
                                      September 12, 2022

                                     No. 04-20-00572-CV

                              Bobby HOLLY and Dolores Holly,
                                       Appellants

                                               v.

                        NEWBERRY RANCHES OF TEXAS LLC,
                                   Appellee

                From the 63rd Judicial District Court, Val Verde County, Texas
                                    Trial Court No. 34257
                       Honorable Enrique Fernandez, Judge Presiding


                                        ORDER
        On September 9, 2022, appellee filed a motion for an extension of time to file a motion
for rehearing or en banc reconsideration, originally due September 15, 2022. Appellee requests
until October 6, 2022. The motion is granted. Appellee is ordered to file a motion for rehearing
or en banc reconsideration, if any, no later than October 6, 2022.



                                                    _________________________________
                                                    Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 12th day of September, 2022.



                                                    ___________________________________
                                                    MICHAEL A. CRUZ, Clerk of Court